Title: From George Washington to John Posey, 26 July 1769
From: Washington, George
To: Posey, John



Sir,
Mount Vernon 26th July 1769.

In answer to your Letter of yesterday, I must inform you that I am not a little surprizd, that you shoud begin now to tell me, that Colo. Mason’s claim will be satisfied “you Hope” by the middle of October without pointing out at the same time the ways and means by which you intend to do it; when you know, that he peremptorily demanded payment of the Money by the 10th of April last, and that it was upon the express conditions of your raising it immediately when calld for, that I joind you in a Bond to him—Can the Circumstances of my entering into this securityship be so soon forgot then? Can’t you call to Mind the conversation’s that pass’d between you and me at the time you were Importuning me to become your Bondsman? Do you not remember what I told you on that occasion, to wit, that it was only to put of the evil day, and that whenever Colo. Mason calld for his Money (which might be equally unexpected & inconvenient for you to pay) that you woud have the same objection to parting with any part of your Estate to raise it as at that present moment? And do you not recollect the answer you made to all this, namely, that you were at that time in Custody of the Sheriff, that matters coud not well be worse with you, and that you woud be Sacraficed if the things shoud not be immediately sold to raise the Money whenever it was demanded? What then did all these promises and Protestations mean? Were they intended for no other purpose than to deceive a Man, who had discovered by every means in his power an Inclination to serve you, and your Family with the best advice he was capable of giving, and with his purse also? Your delaying the matter from January till this time, and from this time to a future day, are strong marks of such an Intention; and therefore, I woud go further, and recommend it

to your Sober, and serious reflection whether such treatment is due to a Man who has so often saved your Person, or Estate from the Officers of Justice, in hopes of your pursuing such measures as wd retreive your Circumstances; and then say whether the appointing of this time—that time—and t’other time for fulfilling your Engagements are right.
It is true Colo. Mason has not brought Suit against me as yet, but it is sufficient for me to be reminded two or three times of the necessity of doing so, and to know that he wants the Money—He gave you and me both Notice so long ago as January, that he shoud expect the Cash in April and I waited patiently (under the solemn assurances I had receivd from you) from that time till I wrote to you at Baltimore, to see what steps you woud take to discharge the Bond; and now in the last of July, you tell me he shall be paid you (hope only) by the middle of October; true it is you add, that you “have expected a Gentleman from the Eastern shore with the needful, that he is not come, that I may depend Colo. Mason shall be paid and soon, you hope by the Middle of October”—these are your very words, but what dependance can I have in promises, when promises seems to be no more than words of Course, which when often repeated, and as often broke, destroys all faith and confidance.
It is but the other day I heard you tell a Company at your own House (when Mr West was there a Surveying) of the great Acquisitions you had obtaind by Marriage; and among other things, that your wife had 300 half-Joes by her—Why not then (if she has made over all her Estate to you, as we were informd) is not part of this Money applied to the discharge of a Debt which is running upon Interest; and which you know I am every moment liable to a Suit for—For give me leave to tell you in this place, once for all, that Colo. Mason does not look to you for the Money, and very probably may never mention the matter to you again—he knows where he is secured, and where to seek redress; and the first notice he gave you, was more for form’s sake than anything else. But to proceed, if you purpose to redeem your Virginia Estate by the Sale of any part of your Wifes fortune is it not high time that there were some steps taken towards it? for the time is not only past in which Colo. Mason’s shoud have been paid; but a time will quickly be here, when a

Sum of much greater dignity will be expected without any further delay, or procrastination—Surely this is not only a just and reasonable question to ask but a timely admonition of what you have to expect—But Sir, to deal Ingenuously with you, I shall tell you what I have heard, and that is, that your Wife not only denies her having conveyed her Estate, or any part of it, to you, but has also declared that she never will do it; Why then do you endeavour (if this be true) to amuse the world with these kind of Tales, which in Fact, answers no Earthly end, or purpose; for People that have been put of from time to time, pay no regard to Words, whilst they see nothing effectual attempted towards carrying them into Execution; but are more and more confirmd in a belief that you never intend to part with any thing so long as you can hold it. This I can assure you is the firm belief of many people already; thô I, for my part, can never harbour so ill an opinion of any Man, till I am convincd he has thrown of every principle of honour, honesty, and Virtue.
However, I have endeavourd to lay the State of my Affairs (with you) fully open because I think the exigency of them requires it; and because I want you to be convinced, that I cannot live upon promises—nor satisfie my own Engagements upon the Strength of your Assurances. I expect now to know, and to know with certainty, not only when, but in what manner (if it is not to be done by a Sale of the Mortgaged Articles) Colo. Mason is to be paid; for it is a matter of the most perfect Indifference to me, how the money is raisd, so that the Bond is tak⟨en⟩ in, and my Name withdrawn from it—It is true a Month or two may not make any material difference with Colo. Mason if he has not some thing particular in view for his Money; but what surety have I, that when the Middle of October arrives you may not talk of fresh disappointments, and crave two or three Months longer, and so on to the end of time[,] for to keep your Estate, & to pay your Debts too, is next to Impossible, & to no purpose to attempt it; the Money must be raisd by a Sale here, or in Maryland (if you have the priviledge of selling there) and it is in vain to think of amusing People any longer with other expectation’s.
Upon the whole, and to cut the matter short, only let me know for certain, that you will assuredly have the Money ready by the middle of October, or expose as many things to Sale (without

further delay) as will raise a Sum Sufficient to take in the Bond, and I will endeavour to keep Colo. Mason satisfied till that time—But take notice again, it is upon the express terms that no longer time may be asked, that I do it; And take notice also, that I shall want my own Money at the time (according to your own Acct) it becomes due, having a considerable payment to make between this and Christmas out of that Sum. I am Sir Yr Very Hble Servt

Go: Washington

